NUMBER 13-19-00638-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI–EDINBURG


                IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


      On appeal from MDL No. 15-0360-H in the 444th District Court
                      of Cameron County, Texas.


                             MEMORANDUM OPINION
                 Before Justices Benavides, Perkes, and Tijerina
                  Memorandum Opinion by Justice Benavides

        MedData d/b/a Alegis Revenue Group, L.L.C. (MedData) filed this notice of appeal

from MDL No. 15-0360-H, In re Fraudulent Hospital Lien Litigation, pending in the 444th

District Court of Cameron County, Texas.1 MedData alleged that the judge of the MDL

pretrial court had not ruled on MedData’s motion to dismiss filed pursuant to the Texas

        1
          This case originated in trial court cause number C-2481-19-D in the 206th District Court of Hidalgo
County, Texas, which was transferred to MDL No. 15-0360-H in the 444th District Court of Cameron County,
Texas, for consolidated pretrial proceedings.
Citizens Participation Act (TCPA) within the statutory deadline, and accordingly, its motion

to dismiss was “considered to have been denied by operation of law.” See TEX. CIV. PRAC.

& REM. CODE ANN. §§ 27.005(a), 27.008(a). This appeal ensued.

        On January 9, 2020, MedData filed a “Motion to Dismiss Appeal as Premature.”

Without “abandoning its position that each case in an MDL proceeding is distinct,”

MedData asserted that its attempted interlocutory appeal should be dismissed on grounds

that the underlying MDL proceedings are stayed, and thus its notice of appeal was

premature. MedData’s motion to dismiss is opposed by appellees, Mayra Alaniz, et al.,2

however, more than ten days have passed since the motion to dismiss was filed and

appellees have not filed a response or other pleading in opposition to MedData’s motion.

See TEX. R. APP. P. 10.1(a)(5), 10.1(b), 10.3(a).

        The Court, having examined and fully considered the motion to dismiss and the

applicable law, is of the opinion that the appeal should be dismissed for the reasons

expressed in our opinion in In re Fraudulent Hospital Lien Litigation, No. 13-19-00627-

CV, 2020 WL _____ (Tex. App.—Corpus Christi–Edinburg Mar. 5, 2020, no pet. h.) (mem.

op.),       available   at   http://www.search.txcourts.gov/case.aspx?cn=13-19-00627-CV.




        2
           The appellees include: Mayra Alaniz, Marla Cantu, Mayra Castillo, Rigoberto Castillo, Victor
Castillo, Marina Chavez, Anthony Contreras, Juan Deanda, Baldomero Delasancha, Celia Gonzalez, Maria
Gonzalez, Mirtha Gonzalez, Vannesa Gonzalez, Fred Gorena, Ruben Guerra, Juana Guevara, Laura
Gutierrez, Benilde Ibarra, Nereida Jaramillo, Dora Linan, Leticia Lopez, Daisy Martinez, David Martinez,
Juan Martinez Jr., Maria Martinez, Olivia Martinez, Margaret Menchaca, Jorge L. Mendoza, Sergio
Mendoza, Linda Nnajiofor, Wilson Nunez, Evelyn Olvera, Isaac Prestamo, Victor Ramirez, Jesus Ramos,
Diana Reyna, Roxanne Reyna, Nora Rivera, Fernando Robles, Ernestina Roel, Yolanda Rojas, Maria
Salas, Baldemar Salazar, Sergio Saldivar, Thalia Sanchez-Ramirez, Erika Torres, Eufemia Torres, Juan
Veloz, Virgilio Zapata, and Maria Alicia Zavala.

                                                   2
Accordingly, we grant MedData’s motion to dismiss and we dismiss this appeal for lack

of jurisdiction. Pending motions, if any, are dismissed as moot.



                                                              GINA M. BENAVIDES,
                                                              Justice


Delivered and filed the
5th day of March, 2020.




                                            3